  Case 3:20-cv-03030-N Document 44 Filed 05/21/21             Page 1 of 4 PageID 510




                   UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION


ERIC LYLE WILLIAMS,                 )
                                    )
             Petitioner,            )
                                    )
vs.                                 ) No. 3:20-CV-3030-N
                                    )
BOBBY LUMPKIN, Director, Texas)
Department of Criminal Justice,)
Correctional Institutions Division, )
                                    )
             Respondent.            )
                                    )


              RENEWED MOTION FOR TRAVEL AUTHORIZATION

BRUCE ANTON                                   MARY MARGARET PENROSE
Bar Card No. 01274700                         Bar Card No. 00788179
UDASHEN | ANTON                               TEXAS A&M SCHOOL OF LAW
8150 N. Central Expressway, Suite M1101       1515 Commerce Street
Dallas, Texas 75206                           Fort Worth, Texas 76102
214-468-8100                                  972-310-8669
214-468-8104 fax                              817-212-3965
ba@udashenanton.com                           megpenrose@law.tamu.edu

                                              AMY PICKERING KNIGHT
                                              AZ Bar Card No. 031374
                                              Admitted pro hac vice
                                              KNIGHT LAW FIRM PC
                                              3949 E. Broadway Blvd., Suite 288
                                              Tucson, Arizona 85716
                                              520-878-8849
                                              amy@amyknightlaw.com

                                              Attorneys for Petitioner




                                          1
    Case 3:20-cv-03030-N Document 44 Filed 05/21/21                Page 2 of 4 PageID 511



       This is a renewed version of the request filed May 6, 2021 (Doc #41). Added material

is in bold face. Appointed counsel Amy P. Knight renews her request for authorization to travel

from Tucson, Arizona to Dallas, Texas for the purposes of (1) meeting with Mr. Williams, which

she has thus far been unable to do since her appointment in October of 2020; (2) meeting with the

State’s counsel from state habeas proceedings to review the State’s extensive paper file; (3)

interviewing witnesses located in the Dallas area, to include members of Mr. Williams’s prior

defense teams and his father; (4) visiting the crime scenes; and (5) meeting and reviewing

documents with co-counsel. This request is for travel expenses only. Ms. Knight is not

requesting changes to the Circuit-approved case budget and does not intend to bill for the

time required to travel between Arizona and Texas.

       Counsel is cognizant of the fact that co-counsel located in Dallas can and should conduct

the majority of in-person client visits and local investigation, but appointed counsel requires at

least an initial opportunity to confer with her client in person, especially because Ms. Knight’s

work on the case is largely focused on mitigation-related topics, which are uniquely sensitive and

can be discussed effectively only in person.1 Certain conversations concerning the facts of the case

cannot be conducted via telephone conversations that are only semi-private.2 Additionally, because

Ms. Knight is the only attorney who has continued to represent Mr. Williams from the beginning

of these proceedings and is continuing to assist him as he establishes a new relationship with lead

counsel appointed after the removal of his prior attorney, maintenance of a significant and

confidential relationship is especially necessary. The Polunsky Unit where Mr. Williams is housed



1
  The 2003 ABA Guidelines for the Appointment and Performance of Counsel in Death Penalty
Cases provide that “’Client contact must be ongoing, and include sufficient time spent at the
prison to develop a rapport between attorney and client.” Commentary to Guideline 10.5.
2
  Counsel has conducted a series of telephone calls with Mr. Williams and can often hear voices
in the background.

                                                 2
   Case 3:20-cv-03030-N Document 44 Filed 05/21/21                 Page 3 of 4 PageID 512



has continued to revise its visiting rules in light of the COVID-19 pandemic, and counsel will

make every effort to maximize time spent with him during this trip.

       Ms. Knight also has the longest and deepest experience with the case materials and can

thus make the most productive and efficient evaluation of the State’s file. This file review cannot

be accomplished remotely because the prosecutors in this case maintained a paper file that is not

fully available in electronic format, and is especially essential because the management of

information has continued to be an important issue in this case. Based on prior counsel’s

experience and preliminary discussions with the State’s counsel from state habeas proceedings,

this review is expected to take several days. Finally, Mr. Williams’s father is 92 years old and has

reportedly become increasingly hard of hearing, and it thus behooves counsel to interview him at

the earliest opportunity.

       As reflected in the Circuit-approved case budget, Ms. Knight has primary

responsibility for mitigation work in this case. This work requires building a trusting

relationship with the client, and meeting face to face—at least once—is essential to that trust.

Moreover, if Texas-based counsel did these tasks, the attorneys would then be required to

spend duplicative time relaying the information to Ms. Knight, instead of having the attorney

who primarily needs the information for the tasks allotted to her in the Circuit-approved

budget collect it directly.

       This authorization request encompasses airfare (either round-trip Tucson to Dallas or

Tucson to Dallas one way, and Houston (closer to prison) to Tucson on return, depending on the

prison’s evolving visiting rules), four nights’ hotel stay (most likely 2 nights in the Dallas area,

2 in the Huntsville/Livingston area in proximity to the prison where Mr. Williams is housed,

subject to changes in the prison’s rules), and reasonable expenses for meals and local




                                                 3
   Case 3:20-cv-03030-N Document 44 Filed 05/21/21                 Page 4 of 4 PageID 513



transportation, such as car rental. Every effort is being made to use resources efficiently, and to

accomplish as many local tasks as possible in a single trip to avoid the need for significant future

travel. A proposed Travel Authorization form is attached to this motion.



       Dated: May 23, 2021

       Respectfully submitted,

                                                     /s/ Amy Pickering Knight_____________
                                                     AMY PICKERING KNIGHT
                                                     AZ Bar Card No. 031374
                                                     Admitted pro hac vice
                                                     KNIGHT LAW FIRM PC
                                                     3949 E. Broadway Blvd., Suite 288
                                                     Tucson, Arizona 85716
                                                     520-878-8849
                                                     amy@amyknightlaw.com

                                                     Attorney for Petitioner




                                                 4
